Citation Nr: 0506250	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant has excessive income for the receipt of 
Department of Veterans Affairs (VA) improved death pension 
benefits.

(The issues of entitlement to service connection for the 
cause of the veteran's death, and entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, are the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1944 to December 1945, and who died 
in April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the VA 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the appellant's claim for improved death pension benefits on 
the basis that she had excessive income.


FINDING OF FACT

The appellant's annual countable income, for the annualized 
period beginning in April 2003, after consideration of 
excludable expenses, exceeded the maximum annual income 
limitation for a surviving spouse without dependents.


CONCLUSION OF LAW

The criteria for payment of improved death pension benefits 
for the annualized period beginning in April 2003 have not 
been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has been provided with every opportunity to 
supplement the record regarding income and expenses to be 
considered in arriving at her annual countable income.  In 
this regard, she has been afforded the opportunity to submit 
evidence relating to her unreimbursed medical expenses, and 
has submitted such evidence.  There is no indication that any 
additional information exists regarding the appellant's 
income and expenses, or that any further notification would 
be of any benefit at this time.  

The maximum annual income limitation for a surviving spouse 
from December 1, 2002, is $6,497.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23; M21-1, Part 1.

The record reflects that the veteran died in April 2002.  The 
appellant filed her claim for improved death pension benefits 
in April 2003.

The appellant has indicated that her only income is Social 
Security benefits.  It has been determined that her annual 
Social Security benefit is $11,905 prior to withholding for 
Medicare.  The appellant has also reported that she pays 
$260.92 monthly for health insurance.

Payments of any kind from any sort shall be counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under § 3.272.  38 C.F.R. 
§ 3.271(a).  Included is recurring income, which is received 
or anticipated, in equal amounts at regular intervals.  
38 C.F.R. § 3.271(a)(1).  This would include the appellant's 
Social Security benefits.  Therefore, her annual income is 
$11,905.

Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's annual 
income for the same 12-month period to the extent they were 
unreimbursed.  38 C.F.R. § 3.272(g)(2).

The appellant's reported monthly unreimbursed medical 
expenses of $260.92 for insurance and $88.10 for Medicare 
total $349.02.  This results in an annual unreimbursed 
medical expense of $4,188.  Five percent of the maximum 
annual improved death pension of $6,497 is $324.  The total 
unreimbursed medical expense of $4,188 minus $324 equals 
$3,864.  The total income of $11,905 minus $3,864 leaves 
countable annual income of $8,041.

Expenses of last illnesses, burials, and just debts may be 
excluded for purposes of calculating annual countable income 
to determine eligibility for improved death pension benefits.  
These expenses specified in 38 C.F.R. § 3.272(h) may be 
deducted from annual income for the 12-month annualization 
period in which they were paid or from annual income for any 
12-month annualization period which begins during the 
calendar year of death.  Otherwise, such expenses are 
deductible only for the 12-month annualization period in 
which they were paid.  

Although the RO has allowed an interment plot deduction of 
$1,010, it appears that this expense was paid in April 2002.  
The appellant's 12-month annualization period began in April 
2003 when she submitted her claim.  Therefore, this expense 
was not paid during the 12-month annualization period, and 
the 12-month annualization period did not begin during the 
calendar year of the veteran's death.  Even with 
consideration of this expense, the appellant's annual 
countable income exceeded the annual income limitation of 
$6,497.

The same analysis would apply to the funeral expenses 
reported by the appellant if she had paid them.  However, it 
appears that the appellant did not pay the funeral expenses 
since she has reported that her son paid some in April, and a 
May 2003 report of contact reflects that burial insurance was 
paid to the funeral home to close the bill.  

On the basis of the above analysis, there is no evidence that 
would support the conclusion that the appellant's annual 
countable income is less than the maximum annual rate of 
6,497, effective December 1, 2002.  All of the evidence 
indicates that her annual countable income exceeds the 
maximum annual income limitation.  Therefore, a preponderance 
of the evidence is against the appellant's claim for improved 
death pension benefits because her income is excessive.

Veterans Claims Assistance Act

The Board notes that, on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty to assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet App. 132 (2002).  In Barger the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
15).  


ORDER

As the appellant's income was excessive for the annualized 
period beginning in April 2003, entitlement to improved death 
pension benefits based upon that income is not established, 
and the appeal is denied.

	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


